

117 HRES 293 IH: Expressing the sense of the House of Representatives that elementary and secondary schools in the United States should be opened for in-person instruction, and for other purposes.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 293IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Banks submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the sense of the House of Representatives that elementary and secondary schools in the United States should be opened for in-person instruction, and for other purposes.Whereas education is an essential service that provides benefits to students, families, and the Nation as a whole;Whereas closures of schools during the COVID–19 pandemic affected at least 55,000,000 students across K–12 schools;Whereas research shows that extended absences from school due to closures inflict long-term educational consequences for students;Whereas according to a McKinsey & Company report, a sample of students showed they learned only 67 percent of the math and 87 percent of the reading they would have typically learned during the closed months;Whereas on average, students have lost 5 to 9 months of learning, with minority students impacted at a greater rate, potentially losing up to a year of learning;Whereas achievement gaps among socioeconomic groups will persist and widen throughout a student’s schooling;Whereas Bellwether Education Partners estimates as many as 3,000,000 of the most at-risk students may not have received any formal education for the first 6 months of the pandemic;Whereas an estimated 1,100,000 additional students may drop out of high school due to school closures caused by the pandemic;Whereas researchers estimate that school closures could result in lower future earnings for students and a lower GDP for the Nation as a whole;Whereas parents reported that children’s mental health challenges have increased because of school closures, including increased anxiety, depression, and suicide;Whereas reopening schools for in-person instruction has a positive effect on increasing labor force participation of parents, particularly mothers;Whereas in-person education provides superior learning to virtual instruction, as well as social and emotional benefits;Whereas in-person schooling has not been shown to fuel viral outbreaks or to contribute substantially to viral transmission;Whereas instead, the transmission of the COVID–19 virus is more likely to occur within households;Whereas data shows that schools have lower rates of COVID–19 than their surrounding communities, because young children are less likely to transmit the virus;Whereas a survey of more than 57,000 childcare providers in the United States found that childcare workers were not at higher risk of COVID–19 infection than the general adult population;Whereas students are not the primary source of exposure to COVID–19 for adults in schools;Whereas multiple studies across several countries have found that children are less likely to spread the virus and less likely to have moderate or severe symptoms of COVID–19 in the case of an infection;Whereas less than 10 percent of COVID–19 cases in the United States have been among school-age children;Whereas according to a May 2020 study from JAMA Pediatrics, children continue to face a far greater risk of critical illness from influenza than from COVID–19;Whereas children aged 5–14 are seven times more likely to die of influenza than of COVID–19;Whereas the Centers for Disease Control and Prevention (CDC) adjusted social distancing recommendations from 6 feet down to 3 feet for K–12 students learning in classrooms, a recommendation consistent with the World Health Organization and the American Academy of Pediatrics;Whereas the United States is rapidly deploying COVID–19 vaccines across the country, and has already administered more than 124,000,000 doses of the vaccine and averaging 2,500,000 doses per day;Whereas schools have many tools at their disposal to offer parents education options that work best for their families during the pandemic through school choice and education savings account programs;Whereas parental support for school choice opportunities to continue education for their children has increased during the pandemic, across political party lines and ethnicities;Whereas Congress provided $13,000,000,000 to K–12 schools in March 2020, another $54,000,000,000 in December 2020, and an additional $122,700,000,000 in March 2021 for a total of $190,000,000,000, as well as several billions in funding to Governors to use for education in their States;Whereas the CDC estimated the cost of implementing recommended strategies for reopening schools at $442 per student, and the American Federation of Teachers estimated a total cost of $116,500,000,000, both well below the amount Congress appropriated;Whereas research has found that school closures were linked to union influence rather than COVID–19 transmission rates and risks;Whereas New York City closed schools in November based on an arbitrary positive testing threshold supported by the United Federation of Teachers, even though the school district of 1,100,000 students had several dozen positive tests;Whereas United Teachers Los Angeles issued a paper that requested several radical left-wing policies in a plan to safely reopen schools, including Medicare for All, defunding the police, expanded access to welfare for illegal immigrants, and a moratorium on charter schools;Whereas the Fairfax Education Association, the teachers' union in Fairfax, Virginia, demanded that all students be vaccinated and there be zero community spread before fully reopening schools, even though the teachers were given priority access to the vaccine;Whereas half of all Chicago teachers skipped school during the city’s attempt to reopen on January 4 and voted to defy an order to return to school on February 1;Whereas the Chicago Archdiocese, the largest Catholic school system in the Nation, reopened for the 2020–2021 school year with in-person instruction and, by following the Chicago Department of Public Health Guidelines, experienced a lower infection rate for both students and staff than for all Chicago children and working adults; andWhereas many school districts, as well as private and parochial schools, across the country have successfully reopened safely: Now, therefore, be itThat the House of Representatives—(1)affirms that United States school systems have adequate resources and public health evidence to safely reopen for in-person education;(2)affirms that extended school closures pose a risk to the well-being of American children, especially the most vulnerable, and to the future of the Nation; and(3)urges every school in the United States to open for in-person instruction as soon as possible.